Citation Nr: 9910065	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-07 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for 
service-connected schizo-affective disorder, currently rated 
as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernie Gallagher



INTRODUCTION

The appellant had active service from June 1993 to September 
1994.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Atlanta, Georgia.  The veteran sought an increase in his 
service-connected psychiatric disorder, as to which denial he 
has perfected an appeal.  In January 1998, the veteran 
submitted a claim of entitlement to a total disability 
evaluation based on individual unemployability.  The RO 
denied that claim and informed the veteran in a supplemental 
statement of the case mailed to the veteran on June 1, 1998.  
The veteran has not yet filed a notice of disagreement with 
that action by the RO.  Neither has the RO informed him of 
his appellate rights as required pursuant to 38 C.F.R. 
§ 19.25.  Accordingly, this matter is referred to the RO for 
proper notice to the veteran of the adverse determination 
with respect to that issue and for notice of the right to 
appeal and the time limits within which a notice of 
disagreement must be filed.


REMAND

The veteran has sought an increased evaluation for his 
service-connected schizo-affective disorder, now evaluated as 
50 percent disabling.  The veteran has been accorded a VA 
examination, and VA treatment records have been associated 
with the claims file.  Unfortunately, it appears that there 
may be other relevant records outstanding, and that another 
examination that takes into account the veteran's treatment 
history may be needed.

The veteran's VA examination was in August 1996.  Subsequent 
to that examination, additional VA treatment records have 
been associated with the file.  These records should be 
considered in connection with the veteran's evaluation.

Furthermore, it appears that additional service department 
and private treatment records may exist that have not been 
provided.  In particular, there is a letter of record from 
Richard L. Borison, M.D., who had treated the veteran from 
June 1997 to January 1998, and who may still be treating the 
veteran.  The veteran told a hearing officer in January 1998 
that he would obtain and submit the actual treatment records 
from Dr. Borison, as well as a service department examination 
that the veteran said he underwent in August 1997.  These 
records have not been submitted.  Accordingly, the RO should 
obtain appropriate releases from the veteran and request Dr. 
Borison's actual treatment records of the veteran, as well as 
any additional service department records, to include any 
temporary disability retirement list (TDRL) examination 
conducted in August 1997.

After additional development, the veteran should be accorded 
a thorough psychiatric examination, taking into account all 
medical evidence submitted.

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  Ask the veteran to provide a release 
for the treatment records of Richard L. 
Borison, M.D., Ph.D. and request from Dr. 
Borison his actual treatment records of 
the veteran, from June 1997 to the 
present.  Associate all records received 
with the claims folder.  If no records 
are received, notify the veteran so that 
he may request the records himself, in 
keeping with his ultimate responsibility 
to submit evidence in support of his 
claim.  38 C.F.R. § 3.159(c) (1998).

2.  Contact the veteran and request that 
he provide a list of all medical 
treatment that he has received for his 
schizo-affective disorder since April 
1998.  Subsequently, and after securing 
any required authorizations for release 
of information, the RO should contact all 
the sources listed by the veteran and 
request that they provide copies of all 
treatment records or reports pertaining 
to the veteran.  If private treatment is 
reported and those records are not 
obtained, the veteran should be told of 
the negative results and afforded an 
opportunity to obtain the records.  38 
C.F.R. § 3.159 (1998).  All pieces of 
correspondence, as well as any medical or 
treatment records obtained should be made 
a part of the claims folder.

3.  Request copies of all service 
department treatment, clinical, and 
examination records since September 1994, 
to include specifically any examination 
for temporary disability retired list 
(TDRL) performed in August 1997.  
Associate all responses with the claims 
folder.

4.  Associate all VA treatment records, 
from April 1998 forward, with the claims 
folder.

5.  Subsequently, schedule the veteran 
for a comprehensive VA psychiatric 
examination.  The entire claims folder 
and a copy of this remand should be made 
available to, and reviewed by, the 
examiner prior to the examination, and 
the examiner should indicate that he or 
she has reviewed the claims folder.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should discuss the 
effect, if any, of the veteran's service-
connected schizo-affective disorder on 
his social and industrial adaptability.  
The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's schizo-affective disorder 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV) and provide a definition 
of the score assigned and the degree of 
impairment it represents.  The examiner 
is also requested to express a medical 
opinion as to the degree of occupational 
and social impairment attributable to the 
veteran's mental disorder.  The 
examiner's report should also include a 
complete rationale for all conclusions 
reached.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
The RO should specifically review the 
examination report to determine if it 
meets the requirements of paragraph 2 
above.  If not, the report should be 
returned to the physician as inadequate 
for rating purposes.  38 C.F.R. § 4.2 
(1998);  see also Stegall v. West,  11 
Vet. App. 268 (1998). 

7.  After undertaking any additional 
development deemed appropriate, the RO 
should re-adjudicate the claim of 
entitlement to an increased disability 
rating for the schizo-affective disorder. 

8.  The veteran is hereby informed that 
he has a right to present additional 
evidence or argument while the case is in 
remand status.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.


		
	J. SHERMAN ROBERTS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


